DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                Claims status
2.	In the Response after Non-Final Action filed on 09/09/2021, claims 1, 4-5, 7, 9, 11, 13, 14-15, 17-18 and 20 have been amended. Claims 6, 10 and 19 have been cancelled. Therefore, claims 1-5, 7-9, 11-15 and 17-18 and 20 are currently pending for the examination.

         Response to Amendments
3.	Applicant’s arguments: see Page 7-9, filed on 09/09/2021, with respect to claims 1-5, 7-9, 11-15 and 17-18 and 20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-5, 7-9, 11-15 and 17-18 and 20 have been withdrawn. Applicant’s representative initiated the interview prior to filing the Response After Non-Final Action and discussed proposed amendment related with allowable subject matter (page 7, remarks made in an amendment dated 09/09/2021).
Claims 10 and 19 were objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 06/10/2021. Applicants have amended each of independent claims 1, 11 and 20 to include the limitations of claims 10 and 19 in order to more clearly comply with the written description requirement and to more particularly point out 

Allowable Subject Matter
4.	In the Amendment application filed on 09/09/2021, claims 1-5, 7-9, 11-15 and 17-18 and 20 (renumbered as claims 1-16) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining second uplink control information, corresponding to the one or more code block groups, having a first size that is: of an uplink control information based on a second size of the one or more code block groups of the transport block; and smaller than a third size of the first uplink control information” in combination with other claim limitations as specified in claims 1, 11 and 20.
Note that the first closest prior art, PAPASAKELLARIOU et al. (US 2018/0167932 A1), hereinafter “Papasakellariou” teaches: receiving, by a wireless device, configuration parameters of one or more configured grants of a cell (Figs. 1, 11-12, 12, paragraphs [0120], [0133], [0137]; βoffset PUSCH value for a UCI type for at least two different service types) ; and transmitting via a radio resource of the one or more configured grants (Figs. 1, 11-12, 12, paragraphs [0120], [0133], [0137]; number of coded symbols per layer for transmission): the one or more code block groups of the transport block (Figs. 1, 11-12, 12, paragraphs [0120], [0133], [0137]; adaptive retransmission of data CBs); and the uplink control information with the first size (Figs. 1, 11-12, 12, paragraphs [0120], [0133], [0137]; UCI type).
Note that the second closest prior art, BALDEMAIR et al. (US 2020/0136750 A1), hereinafter “Baldemair” teaches: determining a first size of an uplink control information (paragraphs [0024], [0065], [0069]; UCI) based on  a second size of one or more code block groups of a transport block (paragraphs [0024], [0065], [0069]; data transport block).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. Rather, the third closest prior art, Marinier et al. (US 2018/0006791 A1), hereinafter “Marinier”  teaches one or more second code block groups of the transport block are multiplexed with a second uplink control information (paragraphs [0124], [0126], [0262], [0263], [0265]; split UCI across PUSCH and PUCCH). Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Gou et al. (US 10,849,120 B2) entitled: "METHODS, APPARATUS AND SYSTEMS FOR DETERMINING A SIZE OF A FEEDBACK SIGNALING IN A WIRELESS COMMUNICATION"
• Kim et al.  (US 11,095,420 B2) entitled: "PREEMPTION INDICATOR TECHNIQUES"
• Baldmair et al. (US 10,469,206 B2) entitled: "HARQ CODEBOOK"
• BALDEMAIR et al. (US 2020/0374031 A1) entitled: "CONTROL SIGNALING FOR RADIO ACCESS NETWORKS"
• WANG et al. (US 2018/0227908 A1) entitled: "TRANSMITTING UPLINK CONTROL INFORMATION"
• Sundararajan et al. (US 2018/0278399 A1) entitled: "CODE BLOCK GROUPING AND FEEDBACK THAT SUPPORT EFFICIENT RETRANSMISSIONS"
• ANG et al. (US 2019/0158250 A1) entitled: "TECHNIQUES AND APPARATUSES FOR HYBRID AUTOMATIC REPEAT REQUEST ACKNOWLEDGEMENT (HARQ-ACK) FEEDBACK FOR CARRIER AGGREGATION IN NEW RADIO"
• Kitamura et al. (US 2019/0181986 A1) entitled: "USER TERMINAL AND RADIO COMMUNICATION METHOD"




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414